DETAILED ACTION
This office action is in response to the amendments filed on October 17, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2020 is being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which
papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale,
or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yoon (US 2018/0090686).

With respect to claim 1, Yoon discloses (Par 27-31 & ET_04) all aspects of the present invention including a compound represented by Formula:


    PNG
    media_image1.png
    217
    206
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    174
    368
    media_image2.png
    Greyscale
Present Application  				ET_04		

 

wherein, in Formula 1, 

A is a single bond linking X3 with X4, or A is a fused C4-C60 carbocyclic group or a fused C1-C60 heterocyclic group,

X1 is N, C, or C(R11), X2 is N, C, or C(R12), X3 is N, C, or C(R13), X4 is N, C, or C(R14), Xs is N, C, or C(R15), and X6 is N, C, or C(R16),   

Y1 is N or C(R21), Y2 is N or C(R22), Y3 is N or C(R23), and at least one of Y1 to Y3 is N, 

R1 to R4, R11 to R16, and R21 to R23 are each independently selected from hydrogen, deuterium, a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1-C60 alkoxy group, a substituted or unsubstituted C3- C10 cycloalkyl group, a substituted or unsubstituted C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, - Si(Q1)(Q2)(Q3), -N(Q1)(Q2), -B(Q1)(Q2), -P(Q1)(Q2), -C(=O)(Q1), -S(=O)2(Q1), and - P(=O)(Q1)(Q2), 

two neighboring substituents selected from R1 to R4, R11 to R16, and R21 to R23 are linked with each other to form a ring, 

when A is a single bond linking X3 with X4, each of X1, X2, X5, and X6 is CH, each of X3 and X4 is C1 and R1 is selected from deuterium, a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1-C60 alkoxy group, a substituted or unsubstituted C3- C10 cycloalkyl group, a substituted or unsubstituted C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, - Si(Q1)(Q2)(Q3), -N(Q1)(Q2), -B(Q1)(Q2), -P(Q1)(Q2), -C(=O)(Q1), -S(=O)2(Q1), and - P(=O)(Q1)(Q2)


L is selected from a substituted or unsubstituted C4-C60 carbocyclic group and a substituted or unsubstituted C1-C60 heterocyclic group, 

when A is benzene, L or a moiety comprising Y1 to Y3 is linked with a carbon of position 3 (numerals 2 and 3 are carbon positions where L; or the moiety comprising Y1 to Y3 is linked to the moiety including A),

m is an integer from 0 to 3,  a is 1 or 2, b is an integer from 1 to 4, 

c and d are each independently an integer from 1 to 5, 

at least one substituent of the substituted C1-C60 alkyl group, the substituted C2- C60 alkenyl group, the substituted C2-C60 alkynyl group, the substituted C1-C60 alkoxy group, the substituted C3-C10 cycloalkyl group, the substituted C1-C10 heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C10 heterocycloalkenyl group, the substituted C-Co aryl group, the substituted C6-C60 arylene group, the substituted C-Co aryloxy group, the substituted C-Co arylthio group, the substituted C1-C60 heteroaryl group, the substituted C1-C60 heteroarylene group, the substituted monovalent non-aromatic condensed polycyclic group, the substituted monovalent non-aromatic condensed heteropolycyclic group, the substituted C4-C60 carbocyclic group, and the substituted C1-C60 heterocyclic group is selected from: 

deuterium (-D), -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group; 

a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1- C60 alkoxy group, each substituted with at least one selected from deuterium, -F, -CI, - Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q11)(Q12)(Q13), -N(Q11)(Q12), -B(Q11)(Q12), -C(=0)(Q11), - S(=0)2(Q11), and -P(=O)(Qii)(Q12); 

a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group; 

a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q21)(Q22)(Q23), - N(Q21)(Q22), -B(Q21)(Q22), -C(=O)(Q21), -S(=O)2(Q21), and -P(=O)(Q21)(Q22); 

-Si(Q31)(Q32)(Q33), - N(Q31)(Q32), -B(Q31)(Q32), -C(=O)(Q31), -S(=O)2(Q31), and -P(=O)(Q31)(Q32); and[AltContent: rect] 	Q1 to Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1- C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group.  


With respect to claim 2, Yoon discloses (Par 27-31) and the structure directly above satisfies claim 2 with wherein X1 is C or C(R11), X2 is C or C(R12), X3 is C or C(R13), X4 is C or C(R14), X5 is C or C(R15), and X6 is C or C(R16).  
With respect to claim 3, Yoon discloses (Par 27-31) and the structure directly above satisfies claim 3 with wherein X2 is C or C(R12), X6 is C or C(R15), and each of X1 and X6 is N.  
With respect to claim 4, Yoon discloses (Par 27-31) and the structure directly above satisfies claim 4 with wherein each of X2 and X5 is N, X1 is C or C(R11), and X6 is C or C(R16).  
With respect to claim 5, Yoon discloses (Par 27-31) and the structure directly above satisfies claim 5 with wherein A is a single bond linking X3 with X4, or indicates a fused cyclopentane, a fused benzene, a fused naphthalene, or a fused quinoxaline.  
With respect to claim 6, Yoon discloses (Par 27-31) and the structure directly above satisfies claim 6 with wherein each of R2 to R4 is hydrogen or deuterium.  
With respect to claim 7, Yoon discloses (Par 27-31) and the structure directly above satisfies claim 7 with wherein L is selected from a phenylene group, a naphthylene group, a phenanthrenylene group, an anthracenylene group, a pyrenylene group, a chrysenylene group, a pyridinylene group, a pyrazinylene group, a pyrimidinylene group, a pyridazinylene group, a quinolinylene group, an isoquinolinylene group, a quinoxalinylene group, a quinazolinylene group, a carbazolylene group, and a triazinylene group.  

With respect to claim 8, Yoon discloses (Par 27-31 & ET_04), wherein Formula 1 is represented by one of Formulae 1-1 to 1-7:

Present Application  				ET_04	

    PNG
    media_image1.png
    217
    206
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    281
    455
    media_image3.png
    Greyscale



wherein, in Formulae 1-1 to 1-4 and 1-7, R'2 and R"2 are each independently the same as defined in connection with R2 in Formula 1, and in Formula 1-5, R1 is selected from deuterium, a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1-C60 alkoxy group, a substituted or unsubstituted C3- C10 cycloalkyl group, a substituted or unsubstituted C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, - Si(Q1)(Q2)(Q3), -N(Q1)(Q2), -B(Q1)(Q2), -P(Q1)(Q2), -C(=O)(Q1), -S(=O)2(Q1), and - P(=O)(Q1)(Q2).

With respect to claim 9, Yoon discloses (Par 27-31 & ET_04) and the structure of claim 1 satisfies claim 9 with, wherein R1 is selected from hydrogen, deuterium, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, a quinolinyl group, an isoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, a benzofuropyridyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a triazinyl group, a benzimidazolyl group, and a phenanthrolinyl group.  

With respect to claim 10, Yoon discloses (Par 27-31 & ET_04) and the structure of claim 1 satisfies claim 10 wherein R1 is represented by hydrogen,

    PNG
    media_image1.png
    217
    206
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    142
    466
    media_image4.png
    Greyscale









wherein, in Formulae 2a and 2b, R21 to R23 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazino group, a hydrazono group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C2o alkyl group, a C1-C2o alkoxy group, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, a quinolinyl group, an isoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, a dibenzofuranyl group, a dibenzothiophenyl group, a triazinyl group, a benzimidazolyl group, and a phenanthrolinyl group, 

a21 is an integer from 1 to 4, a22 is 1 or 2, a23 is an integer from 1 to 3, and 

* indicates a binding site to a neighboring atom.  

    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale

With respect to claim 11, Yoon discloses (Par 27-31 & ET_04) and satisfies claim 11 with wherein the compound represented by Formula 1 is one of the following compounds:

    PNG
    media_image6.png
    96
    186
    media_image6.png
    Greyscale

    PNG
    media_image1.png
    217
    206
    media_image1.png
    Greyscale

.

With respect to claim 12, Yoon discloses (Fig 1) an organic light-emitting device comprising:  a first electrode (180); a second electrode (184) facing the first electrode; and an organic layer (182) between the first electrode and the second electrode and comprising an emission layer (230), wherein the organic layer comprises the compound of claim 1.
With respect to claim 13, Yoon discloses (Fig 1) wherein the first electrode is an anode, the second electrode is a cathode, the organic layer between the first electrode and the second electrode and comprising the emission layer further comprises i) a hole transport region (STI) between the first electrode and the emission layer and comprising a hole injection layer (312), a hole transport layer (314), a buffer layer (316), an electron blocking layer (318), or any combination thereof and ii) an electron transport region (ST2) between the emission layer and the second electrode and comprising a hole blocking layer (322), an electron transport layer (326), an electron injection layer (328), or any combination thereof.
With respect to claim 14, Yoon discloses (Fig 1 and Par 10) wherein the electron transport region comprises the compound represented by Formula 1.
With respect to claim 15, Yoon discloses (Fig 1 and Par 10) wherein the electron transport layer comprises the compound represented by Formula 1.  
With respect to claim 16, Yoon discloses (Fig 1 and Par 10) wherein the compound chelates a metal compound migrating from the cathode.
With respect to claim 20, Yoon discloses (Fig 4) wherein an electronic apparatus comprising: a thin-film transistor (100); and the organic light-emitting device of claim 12, wherein the thin-film transistor comprises a source electrode (170), a drain electrode (172), an activation layer (152), and a gate electrode (160), and the first electrode of the organic light-emitting device is in electrical contact with one of the source electrode and the drain electrode of the thin-film transistor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2018/0090686) in view of Kim (US 2016/0322583).

    PNG
    media_image7.png
    231
    291
    media_image7.png
    Greyscale
With respect to claim 17, Yoon discloses (Par 27-31 & ET_04) most aspects of the present invention. However, Yoon does not show wherein the emission layer comprises a host, and the host comprises a compound represented by Formula 2.







On the other hand, Kim shows (Fig 1; par 128-129) an organic light-emitting device comprising an organic layer (300) between a first electrode (301) and a second electrode (200) and comprising an emission layer (304), wherein the emission layer comprises a host, and the host comprises a compound (ADN) represented by Formula 2:

    PNG
    media_image7.png
    231
    291
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    141
    295
    media_image8.png
    Greyscale



wherein, in Formula 2, Ar1 and Ar2 are each independently selected from a substituted or unsubstituted C1-C60 aryl group and a substituted or unsubstituted C1-C60 heteroaryl group, 


R1 to R7 are each independently selected from hydrogen, deuterium, a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, and a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group,

at least one substituent of the substituted C1-C60 alkyl group, the substituted C6- C60 aryl group, the substituted C1-C60 heteroaryl group, the substituted monovalent non-aromatic condensed polycyclic group, and the substituted monovalent non- aromatic condensed heteropolycyclic group is selected from: 

deuterium (-D), -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group;

a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1- C60 alkoxy group, each substituted with at least one selected from deuterium, -F, -CI, - Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q11)(Q12)(Q13), -N(Q11)(Q12), -B(Q11)(Q12), -C(=0)(Q11), - S(=0)2(Q11), and -P(=O)(Qll)(Q12); 

a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group; 

a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group, each substituted with at least one selected from deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C-Co aryl group, a C-Co aryloxy group, a C-Co arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q21)(Q22)(Q23), - N(Q21)(Q22), -B(Q21)(Q22), -C(=O)(Q21), -S(=0)2(Q21), and -P(=O)(Q21)(Q22);
Q1 to Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are each independently selected from hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amidino group, a hydrazino group, a hydrazono group, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1- C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, a biphenyl group, and a terphenyl group.  


Kim teaches the lifetime characteristics thereof may be excellent since the organic electroluminescent device of the present disclosure increases the lifetime of the initial brightness while maintaining the maximum light emitting efficiency when voltage, current, or both voltage and current are applied thereto (par 123).

It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the emission layer comprises a host, and the host comprises a compound represented by Formula 2 in the device of Yoon because the lifetime characteristics thereof may be excellent since the organic electroluminescent device of the present disclosure increases the lifetime of the initial brightness while maintaining the maximum light emitting efficiency when voltage, current, or both voltage and current are applied thereto.
With respect to claim 18, Kim shows (Fig 1; par 128-129) wherein the compound represented by Formula 2 is selected from one of the following compound (ADN):

    PNG
    media_image9.png
    146
    108
    media_image9.png
    Greyscale

    PNG
    media_image8.png
    141
    295
    media_image8.png
    Greyscale





With respect to claim 19, Kim shows (Fig 1; par 5) wherein the emission layer comprises quantum dots.
Response to Arguments
Applicant amendments filed on October 17, 2022 have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Yoon (US 2018/0090686) and further  Yoon (US 2018/0090686) in view of Kim (US 2016/0322583). The current office action is therefore non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Q. B./
Examiner, Art Unit 2814

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814